



COURT OF APPEAL FOR ONTARIO

CITATION: Abernethy (Re), 2017 ONCA 35

DATE: 20170116

DOCKET: C62177

Feldman, Rouleau and van Rensburg JJ.A.

IN THE MATTER OF:  Robert Abernethy

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ian B. Kasper and Anita Szigeti, for the appellant

Scott Latimer, for the Attorney General of Ontario

Heard: January 13, 2017

On appeal against the disposition of the Ontario Review
    Board dated April 27, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises two grounds of appeal.  The first is that the Board
    should have made further inquiries of Dr. Coleman or another doctor regarding
    the cause of his psychosis, whether from liver disease or from bipolar
    disorder.

[2]

We do not agree.  Dr. Colemans evidence clearly was that the appellant
    maintained his psychotic symptoms that made him a danger to the public
    regardless of the cause.  The Board made no error in accepting the joint
    position that the appellant remained a significant risk to the safety of the
    public.

[3]

The second ground was that the Board erred by rejecting the hospitals
    and the appellants position on two conditions regarding access to the
    community and an approved person.  We see no error in either the conclusion of
    the Board to give more limited community access at this time and to reject an
    approved person at this time, or in the reasons the Board gave in paragraph 44,
    that the appellant was not yet ready for those conditions.

[4]

The appeal is therefore dismissed.


